Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-0024
                        Lower Tribunal No. 21-341
                          ________________


                            Z.B., A Juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

      Carlos J. Martinez, Public Defender, and Nicholas Lynch, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
       Affirmed. Phantom of Clearwater, Inc. v. Pinellas County, 894 So. 2d

1011, 1020 (Fla. 2d DCA 2005) (“[T]he fact that an ordinance imposes

additional requirements on a person or business is not evidence of

conflict.”).




                                     2